                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 1 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice                         8/19/20, 5*27 PM



            An ofﬁcial website of the United States government, Department of Justice. Here's how you know




                                                                                About | Contact Us | Subscribe | Topics A-Z | Share

                                                                                             Search




       About NIJ                  Funding & Awards                       Library & Multimedia                          Topics      Events


       Home / Topics




   Voice Stress Analysis:
   Only 15 Percent of Lies
   About Drug Use Detected
   in Field Test



       March 16, 2008
                                                                                                                           Article Listing
       By: Kelly R. Damphousse, Ph.D.
https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test                                Page 1 of 16
                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 2 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice                 8/19/20, 5*27 PM




                                                                                                                       Corrections
       The products, manufacturers, and organizations
       discussed in this document are presented for                                                                    Courts
       informational purposes only and do not constitute product
                                                                                                                       Crime Prevention
       approval or endorsement by the U.S. Department of
       Justice.                                                                                                        Crimes

       Law enforcement agencies across the country have                                                                Drugs and Crime
       invested millions of dollars in voice stress analysis (VSA)                                                     Equipment and
       software programs.[1] One crucial question, however,                                                            Technology
       remains unanswered:
                                                                                                                       Forensic
       Does VSA actually work?                                                                                         Sciences

       According to a recent study funded by the National                                                              Juvenile Justice

       Institute of Justice (NIJ), two of the most popular VSA                                                         Justice System
       programs in use by police departments across the country                                                        Reform
       are no better than ﬂipping a coin when it comes to
                                                                                                                       Law
       detecting deception regarding recent drug use. The study's
                                                                                                                       Enforcement
       ﬁndings also noted, however, that the mere presence of a
       VSA program during an interrogation may deter a                                                                 Tribal Crime and
       respondent from giving a false answer.                                                                          Justice

                                                                                                                       Victims of Crime
       VSA manufacturers tout the technology as a way for law
       enforcers to accurately, cheaply, and efﬁciently determine
       whether a person is lying by analyzing changes in their
       voice patterns. Indeed, according to one manufacturer,                                                          Related
       more than 1,400 law enforcement agencies in the United                                                          Publications
       States use its product.[2] But few studies have been
                                                                                                                       NIJ Journal
       conducted on the effectiveness of VSA software in
                                                                                                                       Issue No. 260
       general, and until now, none of these tested VSA in the
                                                                                                                       NIJ Journal, Jul
       ﬁeld—that is, in a real-world environment such as a jail.
                                                                                                                       2008
       Therefore, to help determine whether VSA is a reliable

https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test                         Page 2 of 16
                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 3 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



       technology, NIJ funded a ﬁeld evaluation of two programs:
       Computer Voice Stress Analyzer® (CVSA®)[3] and Layered
       Voice AnalysisTM (LVA).

       Researchers with the Oklahoma Department of Mental
       Health and Substance Abuse Services (including this
       author) used these VSA programs while questioning more
       than 300 arrestees about their recent drug use. The results
       of the VSA output — which ostensibly indicated whether
       the arrestees were lying or telling the truth — were then
       compared to their urine drug test results. The ﬁndings of
       our study revealed:
             Deceptive respondents. Fifteen percent who said they
               had not used drugs—but who, according to their urine
               tests, had—were correctly identiﬁed by the VSA
               programs as being deceptive.
             Nondeceptive respondents. Eight and a half percent
               who were telling the truth — that is, their urine tests
               were consistent with their statements that they had or
               had not used drugs — were incorrectly classiﬁed by
               the VSA programs as being deceptive.

       Using these percentages to determine the overall accuracy
       rates of the two VSA programs, we found that their ability
       to accurately detect deception about recent drug use was
       about 50 percent.

       Based solely on these statistics, it seems reasonable to
       conclude that these VSA programs were not able to detect
       deception about drug use, at least to a degree that law
       enforcement professionals would require — particularly
       when weighed against the ﬁnancial investment. We did
       ﬁnd, however, that arrestees who were questioned using
https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test          Page 3 of 16
                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 4 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



       the VSA instruments were less likely to lie about illicit drug
       use compared to arrestees whose responses were
       recorded by the interviewer with pen and paper.

       So perhaps the answer to the question "Does VSA work?"
       is . . . it depends on the deﬁnition of "work."



       What Is VSA?
       VSA software programs are designed to measure changes
       in voice patterns caused by the stress, or the physical
       effort, of trying to hide deceptive responses.[4] VSA
       programs interpret changes in vocal patterns and indicate
       on a graph whether the subject is being "deceptive" or
       "truthful."

       Most VSA developers and manufacturers do not claim that
       their devices detect lies; rather, they claim that VSA
       detects microtremors, which are caused by the stress of
       trying to conceal or deceive.

       VSA proponents often compare the technology to
       polygraph testing, which attempts to measure changes in
       respiration, heart rate, and galvanic skin response.

       Even advocates of polygraph testing, however,
       acknowledge its limitations, including that it is
       inadmissible as evidence in a court of law; requires a large
       investment of resources; and takes several hours to
       perform, with the subject connected to a machine.
       Furthermore, a polygraph cannot test audio or video
       recordings, or statements made either over a telephone or


https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test          Page 4 of 16
                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 5 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



       in a remote setting (that is, away from a formal
       interrogation room), such as at an airport ticket counter.
       Such limitations of the polygraph—along with
       technological advances—prompted the development of
       VSA software.



       Out of the Lab, Into the Field
       Although some research studies have shown that several
       features of speech pattern differ under stress,[5], [6] it is
       unclear whether VSA can detect deception-related stress.
       In those studies that found that this stress may be
       detectable, the deception was relatively minor and no
       "jeopardy" was involved—that is, the subjects had nothing
       to lose by lying (or by telling the truth, for that matter). This
       led some researchers to suggest that if there is no
       jeopardy, there is no stress—and that if there is no stress,
       the VSA technology may not have been tested
       appropriately.[7]

       The NIJ-funded study was designed to address these
       criticisms by testing VSA in a setting where police
       interviews commonly occur (a jail) and asking arrestees
       about relevant criminal behavior (drug use) that they
       would likely hide.[8]

       Our research team interviewed a random sample of 319
       recent arrestees in the Oklahoma County jail. The
       interviews were conducted in a relatively private room
       adjacent to the booking facility with male arrestees who
       had been in the detention facility for less than 24 hours.
       During separate testing periods, data were collected using
                 ®
https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test          Page 5 of 16
                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 6 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



       CVSA®and LVA.

       The arrestees were asked to respond to questions about
       marijuana use during the previous 30 days, and cocaine,
       heroin, methamphetamine, and PCP use within the
       previous 72 hours. The questions and test formats were
       approved by ofﬁcials from CVSA® and LVA. The VSA data
       were independently interpreted by the research team and
       by certiﬁed examiners from both companies.

       Following each interview, the arrestee provided a urine
       sample that was later tested for the presence of the ﬁve
       drugs. The results of the urinalysis were compared to the
       responses about recent drug use to determine whether the
       arrestee was being truthful or deceptive. This
       determination was then compared to the VSA output
       results to see whether the VSA gave the same result of
       truthfulness or deceptiveness.



       Can VSA Accurately Detect
       Deception?
       Our ﬁndings suggest that these VSA software programs
       were no better in determining deception about recent drug
       use among arrestees than ﬂipping a coin.

       To arrive at this conclusion, we ﬁrst calculated two
       percentage rates[9]:
             Sensitivity rate. The percentage of deceptive arrestees
               correctly identiﬁed by the VSA devices as deceptive.
             Speciﬁcity rate. The percentage of nondeceptive
               arrestees correctly classiﬁed by the VSA as

https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test          Page 6 of 16
                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 7 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



               nondeceptive.

       Both VSA programs had a low sensitivity rate, identifying
       an average of 15 percent of the responses by arrestees
       who lied (based on the urine test) about recent drug use
       for all ﬁve drugs. LVA correctly identiﬁed 21 percent of the
       deceptive responses as deceptive; CVSA® identiﬁed 8
       percent.

       The speciﬁcity rates—the percentage of nondeceptive
       respondents who, based on their urine tests, were
       correctly classiﬁed as nondeceptive—were much higher,
       with an average of 91.5-percent accuracy for the ﬁve
       drugs. Again, LVA performed better, correctly identifying
       95 percent of the nondeceptive respondents; CVSA®
       correctly identiﬁed 90 percent of the nondeceptive
       respondents.

       We then used a plotting algorithm, comparing the
       sensitivity and speciﬁcity rates, to calculate each VSA
       program's overall "accuracy rate" in detecting deception
       about drug use.[10] We found that the average accuracy
       rate for all ﬁve drugs was approximately 50 percent.



       Does VSA Deter People From
       Lying?
       Although the two VSA programs we tested had about a 50-
       percent accuracy rate in determining deception about
       recent drug use, might their very presence during an
       interrogation compel a person to be more truthful?


https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test          Page 7 of 16
                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 8 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



       This phenomenon—that people will answer more honestly
       if they believe that their responses can be tested for
       accuracy—is called the "bogus pipeline" effect.[11]
       Previous research has established that it is often present
       in studies that examine substance use.][12

       To determine whether a bogus pipeline effect existed in
       our study, we compared the percentage of deceptive
       answers to data from the Oklahoma City Arrestee Drug
       Abuse Monitoring (ADAM) study (1998–2004), which was
       conducted by the same VSA researchers in the same jail
       using the same protocols. The only differences—apart
       from the different groups of arrestees—were that the
       ADAM survey was longer (a 20-minute survey compared
       with the VSA study's 5-minute survey) and did not involve
       the use of VSA technology.

       In both studies, arrestees were told that they would be
       asked to submit a urine sample after answering questions
       about their recent drug use. In the VSA study, arrestees
       were told that a computer program was being used that
       would detect deceptive answers.

       Arrestees in the VSA study were much less deceptive than
       ADAM arrestees, based on responses and results of the
       urine test (that is, not considering the VSA data). Only 14
       percent of the VSA study arrestees were deceptive about
       recent drug use compared to 40 percent of the ADAM
       arrestees. This suggests that the arrestees in the VSA
       study who thought their interviewers were using a form of
       "lie detection" (i.e., the VSA technology) were much less
       likely to be deceptive when reporting recent drug use.


https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test          Page 8 of 16
                          Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 9 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



       See "Editor's Note—Polygraph and Voice Stress Analysis:
       Trying to Find the Right Tool."


       The Bottom Line: To Use or
       Not Use VSA
       It is important to look at both "hard" and "hidden" costs
       when deciding whether to purchase or maintain a VSA
       program. The monetary costs are substantial: it can cost
       up to $20,000 to purchase LVA. The average cost of
       CVSA® training and equipment is $11,500. Calculating the
       current investment nationwide—more than 1,400 police
       departments currently use CVSA®, according to the
       manufacturer—the total cost is more than $16 million not
       including the manpower expense to use it.

       The hidden costs are, of course, more difﬁcult to quantify.
       As VSA programs come under greater scrutiny — due, in
       part, to reports of false confessions during investigations
       that used VSA — the overall value of the technology
       continues to be questioned.[13]

       Therefore, it is not a simple task to answer the question:
       Does VSA work? As our ﬁndings revealed, the two VSA
       programs that we tested had approximately a 50-percent
       accuracy rate in detecting deception about drug use in a
       ﬁeld (i.e., jail) environment; however, the mere presence of
       a VSA program during an interrogation may deter a
       respondent from answering falsely. Clearly, law
       enforcement administrators and policymakers should
       weigh all the factors when deciding to purchase or use


https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test          Page 9 of 16
                         Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 10 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



       VSA technology.


       Editor's Note—Polygraph
       and Voice Stress Analysis:
       Trying to Find the Right
       Tool
       The validity of the polygraph as a lie-detection device has
       been under ﬁre for years. In 2003, the National Academy of
       Sciences issued a report identifying major deﬁciencies in
       polygraph technology.[14] The report and other analyses
       led to the research and development of potential
       alternatives to the polygraph; one technology that
       emerged is voice stress analysis (VSA).

       The National Institute of Justice funded a study to
       evaluate two of the most popular VSA software programs
       in a real-world (that is, nonlaboratory) setting in which
       jeopardy—the threat of penalty—was present.

       The study found that the average accuracy rate of these
       programs in detecting deception regarding drug use was
       approximately 50 percent—about as accurate as ﬂipping a
       coin. But the research also found that subjects may be
       deterred from lying if they think their responses can be
       "proven" false.

       It remains to be seen, however, if any deterrence factor
       dissipates as word spreads about the accuracy rate of
       VSA software programs. Prospective users of VSA should
       weigh all these factors, including that there may be an

https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test         Page 10 of 16
                         Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 11 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



       investigative, even if there is no evidentiary, use for this
       technology.

       Return to text.

       About This Article

       This article appeared in NIJ Journal Issue 260, July 2008.




            Notes


            [note 1] The National Institute for Truth Veriﬁcation
            (manufacturer of CVSA®) states that more than
            1,400 law enforcement agencies use its product. See
            www.nitv1.com/Agenciesusing.htm, accessed
            February, 2008.

            [note 2] Ibid.

            [note 3] CVSA® was introduced into the market in
            1988 by the National Institute for Truth Veriﬁcation
            and has undergone a number of changes and
            system upgrades over the years. The version used in
            this ﬁeld test was the CVSA® introduced in 1997.

            [note 4] Hopkins, C.S., R.J. Ratley, D.S. Benincasa,
            and J. Grieco, "Evaluation of Voice Stress Analysis
            Technology," Proceedings of the 38th Annual Hawaii
            International Conference on System Sciences, 2005.

            [note 5] In the few studies in which the theory behind
            VSA has been tested, there has generally been solid

https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test         Page 11 of 16
                         Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 12 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



            support. Cestaro, V.L., "A Comparison Between
            Decision Accuracy Rates Obtained Using the
            Polygraph Instrument and the Computer Voice Stress
            Analyzer (CVSA) in the Absence of Jeopardy,"
            Polygraph 25 (2) (1996): 117–127; and Fuller, B.F.,
            "Reliability and Validity of an Interval Measure of
            Vocal Stress," Psychological Medicine 14 (1) (1984):
            159–166.

            [note 6] Researchers at the Air Force Research
            Laboratory concluded that two VSA devices
            (Lantern™ and the Psychological Stress Evaluator—a
            precursor of CVSA®) could measure these
            differences in speech patterns. Hansen, J., and G.
            Zhou, Methods for Voice Stress Analysis and
            Classiﬁcation: Final Technical Report, Rome, NY: U.S.
            Air Force Research Laboratory, 1999; and Haddad, D.,
            S. Walter, R. Ratley, and M. Smith, Investigation and
            Evaluation of Voice Stress Analysis Technology (pdf,
            120 pages), ﬁnal report submitted to the National
            Institute of Justice, 2002 (NCJ 193832).

            [note 7] Barland, G., "The Use of Voice Changes in the
            Detection of Deception," Polygraph 31 (2) (2002):
            145–153. This study suggests simulated stress in a
            laboratory setting may not be sufﬁcient to allow VSA
            to detect deception. This leads to the argument, by
            some VSA proponents, that mock deception in a
            staged (lab) scenario fails to create the necessary
            degree of jeopardy (and therefore stress) to
            stimulate a measurable response indicating
            deception. In an experiment in which the subject is

https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test         Page 12 of 16
                         Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 13 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



            not worried about getting "caught" because there are
            no real consequences or is pretending to lie, it is,
            they argue, more difﬁcult for the software to detect
            deception, as the necessary stress levels are not
            present.

            [note 8] Previous arrestee studies suggest that
            respondents are commonly deceptive about recent
            drug use. Fendrich, M., and Y. Xu, "Validity of Drug
            Use Reports from Juvenile Arrestees," International
            Journal of the Addictions 29 (8) (1994): 971–985;
            Hser, Y.I., "Self-Reported Drug Use: Results of
            Selected Empirical Investigations of Validity," NIDA
            Research Monograph 167 (1997): 320–343; Lu, N.T.,
            B.J. Taylor, and K.G. Riley, "The Validity of Adult
            Arrestee Self-Reports of Crack Cocaine," American
            Journal of Drug and Alcohol Abuse 27 (3) (2000):
            399–407; Mieczkowski, T., D. Barzelay, B. Gropper,
            and E. Wish, "Concordance of Three Measures of
            Cocaine Use in an Arrestee Population: Hair, Urine,
            and Self-Report," Journal of Psychoactive Drugs 23
            (3) (1991): 241–249; and Harrison, L., "The Validity of
            Self-Reported Data on Drug Use," Journal of Drug
            Issues 25 (1) (1995): 91–111.

            [note 9] Committee to Review the Scientiﬁc Evidence
            on the Polygraph, National Research Council, The
            Polygraph and Lie Detection, Washington, DC:
            National Academies Press, 2003.

            [note 10] Sensitivity and speciﬁcity should be
            examined jointly, because an overly sensitive but not

https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test         Page 13 of 16
                         Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 14 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM



            speciﬁc instrument—that is, one that indicates all
            responses as deceptive—is not very useful. The
            standard way to compare these two scores
            simultaneously is by examining them on a receiver
            operating characteristic chart. Programs with high
            sensitivity and speciﬁcity scores will efﬁciently
            predict who is being deceptive and who is not. If
            either the sensitivity or the speciﬁcity score is low,
            the usefulness of the programs for predicting
            deception is diminished.

            [note 11] Jones, E.E., and H. Sigall, "The Bogus
            Pipeline: A New Paradigm for Measuring Affect and
            Attitude," Psychological Bulletin 76 (5) (1971): 349–
            364.

            [note 12] Aguinis, H., C.A. Pierce, and B.M. Quigley,
            "Conditions Under Which a Bogus Pipeline Procedure
            Enhances the Validity of Self-Reported Cigarette
            Smoking: A Meta-Analytic Review," Journal of Applied
            Social Psychology 23 (5) (1993): 352–373; Botvin,
            E.M., G.J. Botvin, N.L. Renick, A.D. Filazzola, and J.P.
            Allegrante, "Adolescents' Self-Reports of Tobacco,
            Alcohol, and Marijuana Use: Examining the
            Comparability of Video Tape, Cartoon and Verbal
            Bogus-Pipeline Procedures," Psychological Reports
            55 (1984): 379–386; and Sprangers, M., and J.
            Hoogstraten, "Response-Style Effects, Response-
            Shift Bias and a Bogus-Pipeline," Psychological
            Reports 61 (1987): 579–585.

            [note 13] Hansen, M., "Untrue Confessions," ABA

https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test         Page 14 of 16
                         Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 15 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice   8/19/20, 5*27 PM




            Journal, July 1999, 50–53; Wagner, D., "Arguments
            Rage Over Voice-Stress Lie Detector," Arizona
            Republic, October 10, 2005; and "Innocent Until
            Proved Guilty?"ABC News, March 30, 2006.

            [note 14] Committee to Review the Scientiﬁc
            Evidence on the Polygraph, National Research
            Council, The Polygraph and Lie Detection,
            Washington, DC: National Academies Press, 2003.


            About the author


            Cite this Article




       Read More About:

         Drugs            Drug use               Studies             Stress

         Interview and interrogation

         Arrestee Drug Abuse Monitoring (ADAM)

         PCP (phencyclidine hydrochloride)

         Research and development                               Investigations

         Equipment and technology




       Date Created: March 16, 2008




https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test         Page 15 of 16
                         Case 4:20-cv-00521-LPR Document 19-6 Filed 12/09/20 Page 16 of 16
Voice Stress Analysis: Only 15 Percent of Lies About Drug Use Detected in Field Test | National Institute of Justice                    8/19/20, 5*27 PM




       National Institute of Justice


       About NIJ                                            Funding & Awards                                     Resources

       Contact Us                                           Funding & Awards                                     Events

       About NIJ                                            Awards Listing                                       Library & Multimedia

       Research Disclaimer                                  Funding Opportunities                                Topics




                                                    810 7th St. NW, Washington, D.C. 20531

       Accessibility            Plain Language               Privacy Policy             Legal Policies and Disclaimer           No FEAR Act


                                        Freedom of Information Act                       USA.gov            Justice.gov




https://nij.ojp.gov/topics/articles/voice-stress-analysis-only-15-percent-lies-about-drug-use-detected-field-test                          Page 16 of 16
